LAW OFFICES
BUTLER, FITZGERALD, FIVESON & McCARTHY

A Professional Corporation Of Counsel:

David K. Fiveson NINE EAST 45™ STREET David J. McCarthy
212-615-2225 NINTH FLOOR Telephone 212-615-2200
dfiveson@bffmlaw.com NEW YORK, NEW YORK 10017 Facsimile 212-615-2215

www.bffmlaw.com

May 21, 2019

BY ECF FILING

Honorable Carla E. Craig
United States Bankruptcy Judge
271 Cadman Plaza East
Brooklyn, New York 11201

Re: Inre 4921 12" Avenue LLC
Case No. 18-47256 (CEC)
Our File No. 3696.06265

 

Dear Honorable Craig:

We are attorneys for secured creditor Old Republic National Title Insurance
Company as assignee of Beis Chasidei Gorlitz, Inc. We reference Mr. Dremluk’s letter of May 16,
2019 wherein he requests a conference with the Court.

We wish to inform the Court that no Conference is necessary. We note the deadline
for the debtor to file its Chapter 11 plan was May 1, 2019 (ecf #50) and no plan has been submitted
by the debtor. Secured creditor Galster Funding LLC has timely submitted its proposed plan.

SL

David K. Fiveson
DKF/rqs

ce: Robert W. Dremluk, Esq. (by ECF)
Culhane Meadows

Mark Frankel, Esq. (by ECF)
Backenroth Frankel & Krinsky, LLP
